DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended.
Claims 1, 3, 5-8 and 17 are examined on the merits.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive:
With respect to claim 1, Applicants argue that the rejection is improper because the reference of Kayerod does not disclose the wetting medium is a gel.
However, Kayerod refers to the conventional method, wherein the wetting medium is gel ([0003], line 5), and therefore, the rejection is deemed to be proper. See obviousness rejection statement below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kayerod et al. (US 2001/0001443) in view of Lin et al. (US 9,550,005). 
Regarding claims 1 and 7, since a ready-to-use catheter assembly by Kayerod is disclosed as being made by showing the catheter assembled with the catheter package (fig. 1), the steps of making the assembly are present. Therefore, Kayerod discloses method of making a ready-to-use catheter assembly comprising, wherein:
 placing a catheter 1 (page 2, [0036]; fig. 1) into the catheter package 7 (page 2, [0039]; fig. 1) with an hydrophilic outer surface (Abstract, line 2) at least along its insertable length and a wetting medium 14 (page 2, [0038]; fig. 1), wherein the hydrophilic surface of the catheter is inactivated because no radiation is applied;
 then sterilizing the assembly (page 3, [0042]). 

    PNG
    media_image1.png
    117
    694
    media_image1.png
    Greyscale

Kayerod does not expressly disclose the method, wherein the wetting medium is a gel, but motivates to do so by referring to the conventional method, wherein the wetting medium is gel ([0041], line 5). 

Kayerod does not expressly disclose the step, wherein sterilization process is provided by the application of electro-magnetic and/or particle radiation.
Sterilization by electromagnetic radiation is well known n in the art. 
Lin teaches that it is known to sterilize catheters using the UV light, which is an electromagnetic radiation (Abstract, lines 1-3), as required by claims 1 and 7, wherein the radiation treatment is necessarily a sterilizing step for sterilizing the catheter assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to treat the catheter assembly of Kayerod with the electro-magnetic radiation, as taught by Lin in order to sterilize the catheter, as motivated by Lin (col. 1, lines 18-21), since sterilization of instruments before the surgical procedure is mandatory medical requirement, wherein it is reasonable expected activation of the hydrophilic surface of the catheter, since the radiation applied, UV-radiation (Abstract, line 3) is identical to the radiation of the type described in the Applicant’s Specification, i.e. UV-radiation (Spec., [0023], line 3). 
With regard to limitation “wherein the wetting medium decreases in viscosity when submitted to electro- magnetic and/or particle radiation”, the Examiner takes an Official Notice that it is reasonable to expect the wetting 
Regarding claims 3, 5 and 17, Kayerod in view of Lin disclose the invention discussed above but do not expressly disclose the particular parameter of the wetting medium viscosity decreasing range, i.e. by et least 80% that encompasses 100% that means that the gel is transformed to the liquid, but motivates to do so by disclosing the wetting medium being in the liquid state (page 3, [0041]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to transform the gel to the liquid in order to lubricate the catheter with wetting medium in the state conventionally known in the art, as motivated by Kayerod (page 3, [0041]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayerod et al. (US 2001/0001443) in view of Lin et al. (US 9,550,005), and further in view of Sasmor et al. (US 4,364,929).
Kayerod in view of Lin disclose the invention discussed above, as applied to claim 4, but do not expressly disclose the method, wherein the polymer is organic or synthetic carbohydrate or lipid based polymer.
Sasmor teaches lubricating gel (Abstract, line 2) and  that it is known to use carbohydrate as gel component (col. 3, lines 59-60) for lubricating catheters (col. 8, lines 25-26). 
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayerod et al. (US 2001/0001443) in view of Lin et al. (US 9,550,005), and further in view of Freeman et al. (US 7,959,857).
 Kayerod in view of Lin disclose the invention discussed above, as applied to claim 1, but do not expressly disclose the method, wherein the energy dose of the radiation is in a range of 1 to 50 kGy, preferably 15 kGy to 45kGy, more preferably 25 to 45 kGy.
Freeman teaches that it is known to use the energy dose of the radiation for purpose of sterilization in a range of 20 kGy to 30 kGy (col. 4, line 2) that is encompassed by the claimed ranges.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the energy dose of the radiation in the range, as taught by Freeman in order to achieve the sterility assurance level, as directed by Freeman (col. 4, line 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781